MEMORANDUM **
Nirbhair Singh, a native and citizen of India, petitions for review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision that he was ineligible for asylum and withholding of removal because he failed to testify credibly in support of his claim. We have jurisdiction under 8 U.S.C. § 1252. We review adverse credibility findings for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility determination, because Singh testified inconsistently about matters crucial to his asylum claim, including whether he was a member of the Akali Dal Mann, whether he was injured so badly during interrogations as to require medical treatment, and whether his 1997 arrest was before or after an election for which he alleges he was campaigning. See id. at 1151-52.
Because Singh failed to establish eligibility for asylum, he necessarily failed to demonstrate eligibility for withholding of removal. See id. at 1149.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.